NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                            Decided: September 20, 2022


                 S21G0405. STANLEY v. PATTERSON et al.


        BOGGS, Chief Justice.

       We granted certiorari in this case to decide whether the Court

of Appeals erred in affirming the trial court’s grant of a directed

verdict in favor of Appellees, a court administrator and two

municipal court case managers, based on quasi-judicial immunity.

Appellees failed to remove a bind-over order from a stack of case files

bound for the state court solicitor’s office, catalyzing a chain reaction

that eventually led to the improper arrest and jailing of Appellant.

We hold that Appellees were not protected by quasi-judicial

immunity because their alleged negligence was not committed

during the performance of a “function normally performed by a

judge.” Heiskell v. Roberts, 295 Ga. 795, 801 (3) (a) (764 SE2d 368)

(2014) (citing Mireles v. Waco, 502 U. S. 9, 12-13 (112 SCt 286, 116
LE2d 9) (1991)). We therefore reverse the judgment of the Court of

Appeals.

     We also clarify our opinion in Withers v. Schroeder, 304 Ga. 394

(819 SE2d 49) (2018). In that case, we held that a court

administrator was protected by quasi-judicial immunity when

completing a judicial function specifically assigned to the court by

statute. Although we noted that the court administrator was acting

as an “extension of the court” “[t]o the extent” that he acted at the

judge’s discretion, the decision turned on our conclusion that, under

the particular circumstances of that case, the court administrator

was exercising a judicial function. This remains the touchstone for

judicial immunity.

     Finally, because the question of whether Appellees’ actions

were protected by official immunity was raised in their motion for a

directed verdict but not resolved by the trial court, we direct the

Court of Appeals to remand the case to the trial court for further




                                 2
proceedings. 1

     1. The largely undisputed record shows that Appellant was

arrested in December 2013 for driving under the influence and

summoned to appear in Atlanta Municipal Court. Although

Appellant pled guilty to lesser charges in that court in July 2014 and

was sentenced, the matter was forwarded in error to the State Court

of Fulton County. Appellant did not receive notice that his case had

been sent to the state court for prosecution.

     Appellant’s DUI case had been forwarded to the state court due

to an error by two of the appellees, case managers employed by the

Atlanta Municipal Court. Appellant’s file, consisting of the bind-over

order and related materials, was originally placed in a stack of case

files bound over to the state court and intended to be walked over to

the state court solicitor’s office. After Appellant pled guilty, the

judge rescinded the bind-over order, but the case managers failed to

physically remove Appellant’s file from the stack. One of the case



1The Court thanks amicus curiae Georgia Trial Lawyers Association for its
brief.
                                   3
managers sent an email to the municipal court clerk’s office in an

effort to stop the file from being forwarded, asking the clerk’s office

to “[p]lease pull it, and I will be down to retrieve it.” But she did not

retrieve Appellant’s file, and it was forwarded to the state court

solicitor for prosecution.

      Because he was unaware proceedings against him had

commenced in state court, Appellant failed to appear for an

arraignment hearing in the State Court of Fulton County. A bench

warrant was issued for his arrest in March 2016. In May 2016,

during a routine traffic stop, he was arrested and spent the night in

the Fulton County Jail. Appellant was later released, and the state

court granted the solicitor’s request for an order of nolle prosequi

with respect to the charges against him. Appellant then brought suit

against the Atlanta Municipal Court employees who had allowed his

case file to be forwarded in error to the state court, alleging

negligence and false arrest,2 and that case proceeded to trial.



  2Appellant withdrew the claim for false arrest during trial, leaving only the
negligence claim.
                                      4
     At the conclusion of Appellant’s presentation of evidence, the

trial court granted Appellees’ motion for directed verdict on the

ground that they were protected by quasi-judicial immunity, basing

its decision on our opinion in Withers. In an unpublished opinion,

the Court of Appeals agreed, holding that “the trial court correctly

concluded that Appellees were acting as [an] ‘extension of the court’

or ‘arm of the judge’ such that they are immune from suit based on

quasi-judicial   immunity.”     (Punctuation   omitted.)   Stanley   v.

Patterson, 357 Ga. App. XXVI (Case No. A20A0987) (Oct. 21, 2020)

(unpublished). We granted Appellant’s petition for certiorari.

     2. Appellant contends that Appellees were not protected by

quasi-judicial immunity in failing to remove the bind-over order

from the stack of case files to be walked over to the state court

solicitor’s office. We agree.

     Absolute judicial immunity has protected judicial actions from

suit since medieval times. See Forrester v. White, 484 U. S. 219, 225




                                   5
(108 SCt 538, 98 LE2d 555) (1988).3 Indeed, “[f]ew doctrines were

more solidly established at common law than the immunity of judges

from liability for damages for acts committed within their judicial

jurisdiction.” Pierson v. Ray, 386 U. S. 547, 553-554 (87 SCt 1213,

18 LE2d 288) (1967). Georgia similarly has recognized judicial

immunity from state law claims for many years. See Withers, 304

Ga. at 396-397 (2). See also Heiskell, 295 Ga. at 801 (3) (a)

(“[J]udicial immunity, which the Supreme Court of the United

States has said ‘is as old as the law,’ is essential to the impartial

administration of justice.”); Calhoun v. Little, 106 Ga. 336 (32 SE

86) (1898); Maddox v. Prescott, 214 Ga. App. 810 (449 SE2d 163)

(1994); and Upshaw v. Oliver, 1 Dud. 241 (Ga. Super. Ct. 1832).



  3  The scope and nature of judicial and quasi-judicial immunity under
Georgia law is a question of state law, not federal law. Accordingly, United
States Supreme Court precedent on this point is persuasive only, not binding.
But we view that precedent as quite persuasive, given its thorough assessment
of the common-law basis of federal judicial immunity that also formed the basis
for Georgia’s judicial immunity doctrine. Cf. Elliott v. State, 305 Ga. 179, 188
(824 SE2d 265) (2019) (“But decisions of the United States Supreme Court
interpreting similar provisions [of the United States Constitution] generally
will prove persuasive [to our interpretation of the Georgia Constitution] only
to the extent that the Court’s decisions actually were guided by th[e] same
language, history, and context.”).
                                       6
     Because the historical rationale for judicial immunity was

protecting judges in the impartial exercise of their independent

judgment, the scope of judicial immunity has usually been limited

to acts requiring the exercise of such judgment. See Antoine v. Byers

& Anderson, Inc., 508 U. S. 429, 435-436 (II) (113 SCt 2167, 124

LE2d 391) (1993). This Court has further specified that, in

determining whether judicial immunity applies, the relevant

inquiry is whether the actor was performing “a function normally

performed by a judge.” Heiskell, 295 Ga. at 801 (3) (a) (citing Mireles,

502 U. S. at 12-13). Accord Withers, 304 Ga. at 397-398 (2) (holding

that whether an act is judicial or nonjudicial depends on “the

‘nature’ and ‘function’ of the act”). Thus, ministerial or routine acts

that do not require the exercise of judgment typically have not been

afforded judicial immunity. See, e.g., Heiskell, 295 Ga. at 801 (3) (a)

(declining to apply judicial immunity to a judge’s receipt of alleged

overpayments in salary).

     In general, judicial functions are those “involved in resolving

disputes between parties who have invoked the jurisdiction of a

                                   7
court.” Forrester, 484 U. S. at 227 (III). Accord Burns v. Reed, 500

U. S. 478, 500 (II) (111 SCt 1934, 114 LE2d 547) (1991) (Scalia, J.,

concurring in part and dissenting in part) (noting that judicial

immunity attaches to “performance of the function of resolving

disputes between parties, or of authoritatively adjudicating private

rights”). Judicial functions are distinguished from “administrative,

legislative, or executive functions that judges may on occasion be

assigned by law to perform.” Forrester, 484 U. S. at 227 (III).

Although these other functions may be essential to the operation of

the courts or the judicial system, nonjudicial functions have not

traditionally been protected by judicial immunity. See Withers, 304

Ga. at 397 (2) (explaining that judges are not protected by judicial

immunity for acts that are “nonjudicial” or taken in the complete

absence of all judicial authority).

     Because judicial immunity protects judicial actions, not merely

judges, nonjudges may be protected by judicial immunity as well.

Officials other than judges are sometimes authorized to make

“discretionary judgment[s]” that are “‘functionally comparable’ to

                                      8
those [made by] judges.” (Punctuation and citation omitted.)

Antoine, 508 U. S. at 436 (II). When nonjudges perform these kinds

of acts, we have concluded that they are protected by “quasi-judicial

immunity.” 4 Withers, 304 Ga. at 394. See also Housing Authority of

City of Augusta v. Gould, 305 Ga. 545, 550 (826 SE2d 107) (2019)

(explaining     that    quasi-judicial      immunity       extends     to    “the

performance of judicial acts under authority conferred upon other

persons, boards, or tribunals”). In this context, “quasi” refers to the

identity of the actor, not to a different kind of immunity or action.

In other words, quasi-judicial immunity applies when judicial

immunity is extended to actions by nonjudges, so the same test, and

limits, apply. See, e.g., Arthur Andersen & Co. v. Wilson, 256 Ga.

849, 850 (353 SE2d 466) (1987) (auditor appointed by trial court was

“cloaked in judicial immunity”). Cf. Antoine, 508 U. S. at 435-436 (II)

(court reporters required to record verbatim court proceedings were

not protected by judicial immunity).


  4 Quasi-judicial immunity has been extended “not only to public officials but
also to private citizens (in particular jurors and arbitrators).” Burns, 500 U. S.
at 500 (II) (Scalia, J., concurring in part and dissenting in part).
                                        9
     Applying these principles here, Appellees’ actions were not

protected by quasi-judicial immunity. As discussed above, the

lodestar of judicial and quasi-judicial immunity is whether the

actions constitute “a function normally performed by a judge.”

Heiskell, 295 Ga. at 801 (3) (a) (citing Mireles, 502 U. S. at 12-13).

The task at issue here – removing or failing to remove an order from

a stack of case files – is a mere physical task requiring no

“discretionary judgment” that is “‘functionally comparable’ to those

[made by] judges.” (Punctuation and citation omitted.) Antoine, 508

U. S. at 436 (II). The judicial action occurred much earlier in the

chain of events, when the guilty plea was accepted and entered and

the judge’s responsibilities concluded. Subsequent steps, such as the

removal of the bind-over order, were “administrative . . . functions

that judges may on occasion be assigned to perform,” which were not

judicial in nature. Forrester, 484 U. S. at 227 (III). Thus, Appellees

were not protected by quasi-judicial immunity.

     Appellees resist this conclusion. In their view, this case is

controlled by our recent decision in Withers, where we held that a

                                 10
court administrator was protected by quasi-judicial immunity when

he reported – pursuant to a statutory duty 5 – a driver’s license

number to the Department of Driver Services. Appellees seize on our

observation that, “[t]o the extent [the court administrator] acted at

the direction of [the judge]” in fulfilling that duty, he was acting as

an “extension of the court,” and they argue that they were in the

same position.

      But, properly understood, Withers – which admittedly pushes

the outermost boundary of our judicial-function cases – does not

support the conclusion that Appellees’ acts in this case are protected

by judicial immunity. As an initial matter, the court administrator

in Withers was carrying out a duty specifically assigned to the court

by statute. Moreover, Withers made no distinction between the

actions of the judge and court administrator in deciding to report the



  5 OCGA § 17-6-11 (b) (2011) required that “[t]he court . . . shall immediately
forward to [DDS] . . . the driver’s license number if the person fails to appear
and answer the charge against him or her.” OCGA § 17-6-11 (b) (1) was
subsequently amended in 2017 to require that “[i]f . . . the accused fails to
dispose of his or her charges or waive arraignment and plead not guilty, the
clerk of court . . . shall . . . forward to the [DDS] the accused’s driver’s license
number.” See also Withers, 304 Ga. at 398 n.5.
                                        11
driver’s license number, a decision involving some measure of

discretion. Specifically, the court’s obligation to report the driver’s

license number only arose if the accused did not “appear and answer

the charge” against them, OCGA § 17-6-11 (b) (2011), and whether

the accused did so was a matter for judicial determination. Cf. Davis

v. State, 310 Ga. 547, 548 n.3 (852 SE2d 517) (2020) (court could

conclude defendant intended to appeal despite filing a pleading

styled as a “motion to remand”). If the court was unsatisfied with

the accused’s answer or appearance, the driver’s license number

would be reported; if the court was satisfied, it would not be. Thus,

the relevant actions in Withers were part of a judicial function

assigned to the court by statute. This conclusion, not the court

administrator’s relationship to the judge, was the basis for our

determination that quasi-judicial immunity applied.

     In short, Withers does not support applying quasi-judicial

immunity to the routine, purely administrative acts by the

Appellees in this case.

     3. Appellees also moved for a directed verdict based on official

                                  12
immunity. The doctrine of official immunity “provides that while a

public officer or employee may be personally liable for his negligent

ministerial acts, he may not be held liable for his discretionary acts

unless such acts are willful, wanton, or outside the scope of his

authority.” (Citations omitted.) Gilbert v. Richardson, 264 Ga. 744,

752 (6) (452 SE2d 476) (1994). A ministerial act is an action that is

“simple, absolute, and definite . . . , requiring merely the execution

of a specific duty.” (Citations and punctuation omitted.) Hicks v.

McGee, 289 Ga. 573, 575 (1) (713 SE2d 841) (2011). A discretionary

act, on the other hand, requires “personal deliberation and

judgment” and acting in a way that is “not specifically directed.”

(Citations and punctuation omitted.) Id.

     Appellant argues vigorously that Appellees’ acts were

ministerial and involved no discretion. Appellant points to the

testimony of one of the appellees that case managers were supposed

to follow the instructions they were given, did not have discretion to

do other than what they were told, and “are doing what [they] are

told in the courtroom[;] that’s it.” But whether a public official’s acts

                                   13
are ministerial or discretionary is “determined by the facts of each

individual case.” (Citation omitted.) Hicks, 289 Ga. at 576. Here, the

trial court granted a directed verdict solely on the ground of quasi-

judicial immunity and did not reach the question of official

immunity. The trial court therefore must rule in the first instance

on the question of whether official immunity applies.

     Accordingly, we reverse the judgment of the Court of Appeals

with direction to remand to the trial court for further proceedings

consistent with this opinion.

     Judgment reversed and case remanded. All the Justices concur.




                                 14
     PINSON, Justice, concurring.

     Absolute immunity from suit is “strong medicine, justified only

when the danger of officials’ being deflected from the effective

performance of their duties is very great.” Forrester v. White, 484

U.S. 219, 230 (108 SCt 538, 98 LEd 2d 555) (1988) (cleaned up). This

point is reflected in the narrow scope of judicial immunity as

traditionally understood. In my view, Withers v. Schroeder, 304 Ga.

394 (819 SE2d 49) (2018), could be read to expand the scope of that

immunity to cover routine and ministerial acts merely associated

with the judicial function, if a judge directs an employee to

undertake those acts. The Court’s opinion in this case correctly

rejects that broad reading and cabins Withers to its facts. With that

understanding, I join the Court’s opinion in full.




                                 15